                 Case 5:17-cv-00551-LHK Document 285-42 Filed 10/18/18 Page 1 of 1




            Discuss <rdar://problem/14838041> FaceTime calls fail with Connection
                      Lost - production N90 + iOS 6.1.3 &lsaquo;calendar&rsaquo;



            Discuss <rdar://problem/14838041> FaceTime calls fail with Connection
                               Lost - production N90 + iOS 6.1.3


                organizer: Katherine Kojima <kkojima@apple.com>
                  location: {M} Chicago (10) {RESTRICTED} IL1 2nd
                    from: Fri, 11 Oct 2013 13:00:00 -0700
                       to: Fri, 11 Oct 2013 14:00:00 -0700
                attendees:   Brian Dawbin <dawbin@apple.com>          accepted
                             Paul Chinn <pchinn@apple.com>            accepted
                             Hyeonkuk Jeong <solo@apple.com>          tentative
                             Cyrus Irani <cirani@apple.com>           declined
                             Fabrice Gautier <fgautier@apple.com>     accepted
                             Katherine Kojima <kkojima@apple.com>     accepted
                             Josh Williams <jowilliams@apple.com>     declined
                             Jacques Vidrine <nectar@apple.com>       accepted
                             Justin Wood <woody@apple.com>            accepted
                      uid: 6EDC73CF-B807-456B-900A-C59DE5384A28




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                        APL-GRACE_00025227
